Name: Commission Regulation (EEC) No 1100/82 of 7 May 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129 / 12 Official Journal of the European Communities 11 . 5 . 82 COMMISSION REGULATION (EEC) No 1100/82 of 7 May 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, prices on the market is not disturbed, the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies, the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by the Act of Accession of Greece, and in particular Article 7 (5 ) thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months; whereas the Commission will probably have cause during the 1981/82 milk year to fix maximum amounts for deliveries due to be made during the 1982/83 milk year; Having regard to Council Regulation (EEC) No 1399/ 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (2 ), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein ; Whereas, given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other, it is likely that potential suppliers will hold back until the Council 's decisions on common agricultural prices and agri-monetary measures are known; whereas past experience has shown that, in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts, hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement; whereas, in order to encourage tenders and to ensure that they are not based on hypothetical considerations making them impossible to assess objectively, it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1982/83 milk year, the increase being based on the change in the intervention price, expressed in national currency, as decided by the Council for the 1982/83 milk year ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (3 ), as last amended by Regulation (EEC) No 3474/80 (4 ); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Article 2 (2 ) of Regulation (EEC) No 1399/81 specifies that, provided the normal development of (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . (3 ) OJ No L 43 , 15 . 2 . 1977, p . 1 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,(4 ) OJ No L 363 , 31 . 12 . 1980, p . 50 . 11 . 5 . 82 Official Journal of the European Communities No L 129 / 13 HAS ADOPTED THIS REGULATION: Article 1 resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment by the increment in the intervention price, as expressed in the currency of the Member State in which the tender was submitted, arising from the Council 's decisions on common agricultural prices and agri ­ monetary measures for the 1982/83 milk year. In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies listed in the Annex shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein. In the case of supplies of skimmed-milk powder bought on the Community market for which the delivery date referred to in item 9 of the Annex falls after the end of the 1981 /82 milk year, the sum paid on tenders Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1982. For the Commission Poul DALSAGER Member of the Commission No L 129 / 14 Official Journal of the European Communities 11 . 5 . 82 ANNEX (0 Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Tunisia Yemen PDR 4 . Total quantity of the con ­ signment 600 tonnes 22 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging 'Tunisie 2518 / Lait Ã ©crÃ ©mÃ © en poudre , non vitaminÃ © / Tunis / Don de la Com ­ munautÃ © Ã ©conomique europÃ ©enne / Action du programme alimentaire mondial ' 'Yemen PDR 2265 / Dried skimmed-milk , non enriched / Aden / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 31 May 1982 Delivery in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) / 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders - 11.5 . 82 Official Journal of the European Communities No L 129 / 15 Consignment C I) 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary WFP 3 . Country of destination Yemen AR Jordan 4 . Total quantity of the con ­ signment 60 tonnes 205 tonnes 5 . Intervention agency responsible for delivery British Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 8 . Markings on the packaging 'Yemen AR 723 / Dried skimmed milk , enriched / Hodeidah / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme' 'Jordan 2301 / Dried skimmed milk , enriched / Aqaba / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 31 May 1982 Delivery July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 24 May 1982 No L 129 / 16 Official Journal of the European Communities 11 . 5 . 82 Consignment E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Angola 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'ANG 53 / Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Communidade econÃ ³mica europeia / AcÃ §Ã £o do ComitÃ © internacional da Cruz Vermelha / DistribuiÃ §Ã £o gratuita / Lobito' 9 . Delivery period Delivery as soon as possible and at the latest 31 May 1982 10 . Stage and place of delivery Port of unloading Lobito ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Delegacao do ComitÃ © Internacional da Cruz Vermelha , Caixa Postal 2501 , Luanda , Angola ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  11 . 5 . 82 Official Journal of the European Communities No L 129 / 17 Consignment F 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Uruguay 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita URU-9' 9 . ;Delivery period Delivery in July 1982 10 . Stage and place of delivery Port of unloading Montevideo (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Cruz Roja Urugaya , Avenida 8 de Octubre 1990 , Montevideo , Uruguay 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 129 / 18 Official Journal of the European Communities 11 . 5 . 82 Consignment G 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Yemen AR 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 N 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins / Gift of the European Economic Community to the Arab Republic of Yemen / For free distribution' 9 . Delivery period Loading in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 May 1982 11 . 5 . 82 Official Journal of the European Communities No L 129 / 19 Notes: (*) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . The sum paid shall take into account any increase under Article 1 of this Regulation. (2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regulation (EEC) No 303 /77. (4 ) Only in the case of delivery ' to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. (5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams. The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams. The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption. The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The vitamin-enriched skimmed-milk powder must be manufactured not more than one month before the dare of issue of the control certificate referred to in Article 8 ( 1 ) of Regulation (EEC ) No 30.? (6 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a ) Consignee; (b ) MANUBITO SARL, Avenida Marechal Carmona 79, Lobito, Angola' The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate and a certificate or origin made out in Portuguese